
	
		II
		Calendar No. 714
		111th CONGRESS
		2d Session
		H. R. 2062
		[Report No. 111–375]
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 8, 2009
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			December 17, 2010
			Reported by Mrs. Boxer,
			 without amendment
		
		AN ACT
		To amend the Migratory Bird Treaty Act to
		  provide for penalties and enforcement for intentionally taking protected avian
		  species, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Migratory Bird Treaty Act Penalty and
			 Enforcement Act of 2009.
		2.Amendment of
			 Migratory Bird Treaty ActSection 6 of the Migratory Bird Treaty Act
			 (16 U.S.C. 707) is amended by redesignating subsection (d) as subsection (e),
			 and by inserting after subsection (c) the following new subsection:
			
				(d)(1)Except in the case of
				hunting and other activity allowed under section 3, whoever in violation of
				this Act kills or wounds a migratory bird in an aggravated manner shall, in
				lieu of any penalty for such violation—
						(A)for the first violation, be fined under
				title 18, United States Code, imprisoned for not more than one year, or both;
				and
						(B)for the second and any subsequent
				violation, be fined under title 18 of the United States Code, imprisoned for
				not more than 2 years, or both.
						(2)The authority under section 3(k) of the
				Fish and Wildlife Improvement Act of 1978 (16 U.S.C. 742l(k)) applies with
				respect to a violation described in paragraph (1).
					(3)For the purposes of this subsection
				the term aggravated manner means deliberately and in a manner
				that—
						(A)demonstrates indifference to the pain
				and suffering of the bird; or
						(B)involves actions that would shock a
				reasonable
				person.
						.
		
	
		December 17, 2010
		Reported without amendment
	
